Citation Nr: 0413494	
Decision Date: 05/26/04    Archive Date: 06/02/04	

DOCKET NO.  03-22 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1952 to December 1953, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case prior to 
appellate review.  In this regard, the veteran contends that 
he was exposed to loud noise during service that caused his 
current hearing loss.  The veteran asserts that he had no ear 
protection during service and that he has had ear problems 
ever since his release from service.

The evidence shows that the veteran served in an armored 
infantry unit during service and thus, as the veteran 
contends, was likely exposed to loud noise at times during 
his service.  The evidence also demonstrates that the veteran 
has a hearing loss disability that satisfies the requirements 
of 38 C.F.R. § 3.385.  While the veteran has contended that 
he has had problems with his ears since separation from 
service, the Board notes that there is no evidence of hearing 
loss during service and there is no medical opinion of record 
that relates the veteran's current hearing loss to service.

Under the facts and circumstances of this case, where the 
evidence demonstrates that the veteran was exposed to noise 
during service, the veteran indicates that he has had 
problems with his hearing since service and the record 
demonstrates a current disability, the Board is of the 
opinion that the VA's duty to assist the veteran in 
developing the facts pertinent to his claim includes 
affording him a VA examination in order to obtain an opinion 
as to the nature and etiology of his current hearing loss.  
Therefore, the Board is of the opinion that the veteran 
should be afforded a VA examination prior to further 
appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should ensure that the 
notification and assistance requirements 
of the VCAA continue to be satisfied.  
The veteran and his representative should 
be notified that if there is any other 
evidence or information that they think 
will support the veteran's claim, to 
inform the RO and that if they have any 
evidence in their possession that 
pertains to his claim that the evidence 
should be sent to the RO.

2.  The veteran should be afforded an 
audiological examination to ascertain the 
nature and etiology of his hearing loss.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination offer comments and an 
opinion as to whether any currently 
diagnosed hearing loss is causally or 
etiologically related to noise the 
veteran was exposed to during service.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]"  38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO and the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




